Citation Nr: 1816109	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-38 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (diabetes).  

[The issue of entitlement to waiver of premiums of Service-Disabled Veterans (RH) Insurance is the subject of a separate Board decision.]


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2017 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that several other issues were remanded by the Board in June 2016 for further development.  As the remand directives have not been completed, those issues are not currently before the Board.  However, the Board acknowledges that the Veteran's appeal has been advanced on the docket, and the AOJ should take steps to complete the remand directives in an expeditious manner.  


FINDING OF FACT

The weight of the competent and probative evidence is against a finding of a current diagnosis of diabetes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for diabetes have not been met.  

In a December 2016 VA examination, the examiner, a physician, stated that while the Veteran has a diagnosis of impaired fasting glucose, he does not meet the criteria for a diagnosis of diabetes.  In support, the examiner set forth the criteria for a diagnosis of diabetes, to include via fasting glucose and A1C level, and explained that those criteria have not been met based on laboratory results/diagnostic testing from February 2011 to December 2016.  The Board finds the December 2016 VA examination to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, scientific testing, and an adequate rationale.  The Board also notes a laboratory analysis report from May 2017; however, these laboratory results do not fall with the criteria for diabetes as set forth by the 2016 VA examiner.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding of diabetes during or just before the period on appeal.  Without competent evidence of diabetes, the Board must deny the Veteran's claim as the first criterion for service connection is not met.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for diabetes is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


